Per Curiam:
The finding that the defendant was negligent is not sustained by the evidence. The judgment and order appealed from are, therefore, reversed and a new trial ordered, with costs to appellant to abide event, and the finding that the defendant was negligent is reversed. Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event, and finding that the defendant was guilty of negligence reversed.